         Case 1:19-cv-00806-CG Document 25 Filed 06/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 JULIAN HERNANDEZ,

              Plaintiff,

 v.                                                              CV No. 19-806 CG

 ANDREW SAUL,
 Commissioner of Social
 Security,

              Defendant.


                  ORDER GRANTING DEFENDANT’S UNOPPOSED
                      MOTION TO REVERSE AND REMAND

      THIS MATTER is before the Court on Defendant Commissioner’s Unopposed

Motion for Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g) (the “Motion”),

(Doc. 24), filed June 5, 2020. The Court, having reviewed the Motion, and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

      The Court hereby REVERSES the Commissioner’s decision in this matter under

sentence four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner for

further administrative proceedings and to obtain additional evidence as needed.

      IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
